DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 2/03/2022 in which claims 4-16 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/03/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 4719/CHE/2012, filed on 11/22/2012 and Parent Application No. KR10-2013-0086267 filed on 07/22/2013.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/748851 in view of Drope. It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claims in order to clarify context information with storage space and network connection status; this is a simple substitution of general context data with more limiting data which serves as reasons for moving content to a specific location (Drope, paragraph [0021]).
This is a provisional nonstatutory double patenting rejection.
A method in an electronic device, comprising: 
obtaining, by at least one processor, network information including a network connection status, storage information which includes storage space information of a storage of the electronic device, and user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage; 
determining, by the at least one processor, to perform movement of at least one file of the plurality of files based on the user profile information including the user option of whether to move the at least the portion of the plurality of files, the network information and the storage information; and 
performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file, 
wherein the movement of the at least one file comprises transmission of the at least one file to the cloud server and deletion of the at least one file being selected based on information related to a number of times that a user has accessed the at least one file, 
wherein the storage space information is related to remaining storage space in the storage, and 2 Appin. No.: 17/23 8,964 
wherein the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.
A method of managing a storage space on a memory in an electronic apparatus, the method comprising: 
obtaining context data; 







selecting at least one file from among files stored in the memory based on at least one of the context data or user profile data; and 




performing movement of the at least one file based on at least one of the context data or the user profile data, wherein the movement of the at least one file comprises transmission of the at least one file to a cloud server and deletion of the at least one file in the memory of the electronic apparatus, and wherein the user profile data includes a priority for the at least one file which is based on a number of times that a user accesses the at least one file from among the files.



Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9747296 in view of Drope. It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claims in order to include a count of accesses; this is advantageous because the administrator could move the content to a storage that is more accessible to the user based on the access count (Drope, paragraph [0021]).
A method in an electronic device, comprising: 
obtaining, by at least one processor, network information including a network connection status, storage information which includes storage space information of a storage of the electronic device, and user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage; 

determining, by the at least one processor, to perform movement of at least one file of the plurality of files based on the user profile information including the user option of whether to move the at least the portion of the plurality of files, the network information and the storage information; and 
performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file, 
wherein the movement of the at least one file comprises transmission of the at least one file to the cloud server and deletion of the at least one file being selected based on information related to a number of times that a user has accessed the at least one file, 
wherein the storage space information is related to remaining storage space in the storage, and 2 Appin. No.: 17/23 8,964 
wherein the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.
A method in an electronic device, comprising: 
obtaining, by at least one processor, network information including a network connection status and storage information which includes storage space information of a storage of the electronic device, and user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage; 
determining, by the at least one processor, to perform movement of at least one file based on the user profile information including the user option of whether to move the at least a portion of the plurality of files and the network information and the storage information; and

performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file, 







wherein the storage space information is related to remaining storage space in the storage, and 
the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.


	
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11086820 in view of Drope. It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claims in order to clarify context information with storage space and network connection status; this is a simple substitution of general context data with more limiting data which serves as reasons for moving content to a specific location (Drope, paragraph [0021]).
A method in an electronic device, comprising: 
obtaining, by at least one processor, network information including a network connection status, storage information which includes storage space information of a storage of the electronic device, and user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage; 

determining, by the at least one processor, to perform movement of at least one file of the plurality of files based on the user profile information including the user option of whether to move the at least the portion of the plurality of files, the network information and the storage information; and 
performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file, 
wherein the movement of the at least one file comprises transmission of the at least one file to the cloud server and deletion of the at least one file being selected based on information related to a number of times that a user has accessed the at least one file, 
wherein the storage space information is related to remaining storage space in the storage, and 2 Appin. No.: 17/23 8,964 
wherein the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.
A method in an electronic device, comprising: 
obtaining, by at least one processor, network information including a network connection status and storage information which includes storage space information of a storage of the electronic device, and user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage; 
determining, by the at least one processor, to perform movement of at least one file based on the user profile information including the user option of whether to move the at least a portion of the plurality of files and the network information and the storage information; and 

performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file, 








wherein the storage space information is related to remaining storage space in the storage, and the network information including the network connection status indicates whether the electronic device is connected to a predetermined network.










Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, and 6-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drope et al. US 20110113122 A1 (hereinafter referred to as “Drope”) in view of Kumar et al. US 20100240351 A1 (hereinafter referred to as “Kumar”) and further in view of Itoh et al. US 20140171077 A1 (hereinafter referred to as “Itoh”).

As per claim 4, Drope teaches:
A method in an electronic device, comprising: 
obtaining, by at least one processor, network information including a network connection status (Drope, [0012] – Quality of network connection), 
storage information which includes storage space information of a storage of the electronic device (Drope, [0012] – hard drive memory space available), and 
user profile information including a user option of whether to move at least a portion of a plurality of files stored in the storage (Drope, [0012] – Content is able to be moved to different locations and this can be based on user preferences); 
determining, by the at least one processor, to perform movement of at least one file of the plurality of files based on the user profile information including the user option of whether to move the at least the portion of the plurality of files, the network information and the storage information (Drope, [0012] – Content can be moved based on efficient location and handling for incoming and internally created content depending upon several factors including, but not limited to, processor utilization rate, processor speed, hard drive memory space available, fragmentation of data on hard drive, speed of hard drive data access, scheduled recording, quality of network connection and user preferences); and 
wherein the storage space information is related to remaining storage space in the storage (Drope, [0012] – hard drive memory space available), and 2 Appin. No.: 17/23 8,964 
Although Drope teaches access history as well as an administrator deleting files based on number of times content is accessed, Drope doesn’t explicitly teach this being done automatically by the processor of the system, however, Kumar teaches:
deletion of at least one file being selected, by the at least one processor, based on information related to a number of times that a user has accessed at least one file (Kumar, [0044] – Catalog module maintain an access history which tracks which media files have been accessed on a user’s device.  Based on a file being rarely accessed, the system may delete the file so that more storage space is available), 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Drope’s invention in view of Kumar in order to automatically delete files based on user history of access; this is a simple substitution from a user manually performing an action and the system automatically performing the same action.  This would also yield predictable results such as taking an automatic action based on a simple count parameter on a file (Kumar, paragraph [0044]).

performing, by the at least one processor, movement of the at least one file to a cloud server in response to determining to perform movement of the at least one file (Itoh, [0195] – Content can be stored using a cloud), 
wherein the movement of the at least one file comprises transmission of the at least one file to the cloud server (Itoh, [0195] – Content can be stored using a cloud) and 
wherein the network information including the network connection status indicates whether the electronic device is connected to a predetermined network (Itoh, [0009] – Determines whether a first wireless communication apparatus for which a connection right to connect to a predetermined network using wireless communication has not been set satisfies a predetermined condition for connecting to the network and performing predetermined communication processing.  Paragraph [0085] – Initial connection registration is also interpreted as determining connection status which indicates whether the electronic device is connected to a predetermined network).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Drope’s invention in view of Itoh in order to connect to a network so that data can be transferred to a cloud environment; using cloud servers is a known technique that is commonly applied to file management systems and would yield a predictable result such as the ability to store content in a remote server cloud (Itoh, paragraph [0195]).

As per claim 6, Drope as modified teaches:
The method of claim 4, wherein the performing movement comprises performing transmission by the electronic device, the at least one file of the plurality of files to the cloud server in the predetermined network based on a determination that the electronic device is connected to the predetermined network according to the network information including the network connection status (Itoh, [0009] – When a predetermined condition is satisfied and a predetermined network is connected to, an effect in which a first wireless communication apparatus performs communication processing using connection rights set through transfer of connection rights from a second wireless communication apparatus to the first wireless communication apparatus is brought about).

As per claim 7, Drope as modified teaches:
The method of claim 4, wherein the predetermined network is a Wi-Fi network (Drope, [0021] – WiFi protected access may be used).

As per claim 8, Drope as modified teaches:
The method of claim 4, wherein the user option of whether to move the at least the portion of the plurality of files is selected by the user (Drope, [0021] – The system may allow the administrative user to have access to all content, to move content, to make changes to individual user accounts, and/or have the ability to change system wide settings).

As per claim 9, Drope as modified teaches:
The method of claim 4, wherein the method further comprises receiving a user input in response to determining to perform the movement of the at least one file to the cloud server (Drope, [0021] – When requesting removal of the primary multimedia server (which would result in content needing to be moved, wherein this is interpreted as a determination to perform movement of a file), the system may allow the user to specify which secondary multimedia server to assign as the new primary multimedia server, wherein this is interpreted as the user input), and 
the performing of the movement of the at least one file to the cloud server comprises performing, by the at least one processor, movement of the at least one file to the cloud server in response to the determining to perform movement of the at least one file and the receiving the user input (Itoh, [0195] – Store content on a cloud).

As per claim 10, Drope as modified teaches:
The method of claim 4, wherein the performing of the movement of the at least one file to the cloud server further comprises determining a cloud server which includes a storage for the at least one file from a plurality of storages based on the network information including the network connection status (Drope, [0021] – When a request to store content is given, the system may select the most efficient location within the system to store that content based upon various criteria such as, but not limited to, processor utilization rate, processor speed, hard drive memory space available, fragmentation of data on hard drive, speed of hard drive data quality of network connection, and user preferences, wherein Itoh supplies the cloud storage).

Claims 11-13 are directed to an electronic device performing steps recited in claims 4, 6, and 7 with substantially the same limitations.  Therefore, the rejections made to claims 4, 6, and 7 are applied to claims 11-13.

As per claim 16, Drope as modified teaches:
Wherein the deletion of the at least one file being selected, by the at least one process, based on information related to the number of times that the user has accessed the at least one file comprises:
the deletion of the at least one file based on a user inclination having been determined based on a history of the user being at least based on the number of times that the user accessed the at least one file (Kumar, [0044] – Catalog module maintain an access history which tracks which media files have been accessed on a user’s device.  Based on a file being rarely accessed, the system may delete the file so that more storage space is available.  Paragraph [0047] – User preferences are interpreted as user inclination which corresponds to at least paragraph [0105] of the specification).

Claims 5 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drope in view of Kumar in view of Itoh and further in view of Bently et al. US 20130046741 A1 (hereinafter referred to as “Bently”).

As per claim 5, Drope as modified doesn’t teach deletion of content based on a threshold of storage space, however, Bently teaches:
The method of claim 4, wherein the performing movement comprises performing deletion of the at least one file of the plurality of files in the storage based on a determination that the remaining storage space in a storage device is smaller than or equal to a predetermined storage space (Bentley, [0025] – The central processing unit may be instructed to delete the least recently used files within the storage to make room for new files based on a threshold of storage space being exceeded).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Drope’s invention in view of Bently in order to delete data in order to make room for storage space; deleting data in order to preserve storage space is a known technique used in similar file management devices and would yield predictable results such as making room for new files (Bentley, paragraph [0025]).



Claim 15 is directed to a non-transitory computer readable recording medium performing steps recited in claim 14 with substantially the same limitations.  Therefore, the rejection made to claim 14 is applied to claim 15.

Response to Arguments
Objection to claim 14 has been withdrawn due to Amendments.

Applicant’s arguments with respect to claim(s) 4-16 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakai et al. US 20130159654 A1 teaches acquiring a size of virtual capacity of a save data area from an application (Abstract).
Vecera et al. US 20120124109 A1 teaches automatic media compression (Title).
Kraus et al. US 20080162523 A1 teaches techniques for selective compression of database information (Title).
Muralidhar et al. US 20060294198 A1 teaches automatic backups in a mobile system (Title).
Mayer et al. US 20050240756 A1 teaches improving efficiency, comfort, and/or reliability in operating systems (Title).
Kemp et al. US 20040143626 A1 teaches operating a cache for multiple files (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

February 26, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152